IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 9 WM 2020
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
RICHARD HOLLIHAN, JR.,                       :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2020, the “King’s Bench Matters Application for

Extraordinary Relief” is DENIED.